Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maneck (3,608,957) in view of Okada (2008/0238019).
Consider Claim 1, Maneck discloses a step device for a vehicle, the step device comprising: a movable step (2) supported under a door (1) opening; a coupling member (13) that, in a state of being supported by a sliding door that moves in a vehicle front-rear direction with a shifting zone in a vehicle width direction, engages with the movable step to move the movable step in the vehicle width direction in conjunction with opening and closing of the sliding door; a support arm (5) that has a first pivot-joint point (at 6) relative to a vehicle body and a second pivot-joint point (between sliders 10) relative to the movable step, and supports the movable step toward an upper side; and although a sliding door is disclosed which are known to have a shifting zone in a vehicle width direction, does not specifically disclose the a shifting zone in a vehicle width direction or a cover member that is fixed to a lower surface of the vehicle body so as to define a 
Okada discloses a shifting zone (13b) in a vehicle width direction and a cover member (11) that is fixed to a lower surface (6) of the vehicle body so as to define a housing space opening toward an outer side in the vehicle width direction and to cover a lower side of the support arm (20) when the movable step is in a retracted position (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a shifting zone in the vehicle width direction as claimed as it would have been a simple matter of combining prior art elements according to known methods to yield the predictable result of allowing the door to close substantially flush with the side of the vehicle and to open laterally offset from the side of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maneck by further comprising a cover member, as claimed as it would have been a simple matter of combining prior art elements according to known methods to yield the predictable result keeping the step clean when not in use.
Consider Claim 2, Maneck, as modified, discloses all of the features of the claimed invention, as described above, and further discloses wherein the cover member includes a bottom wall (11a) that is disposed under the support arm and a peripheral wall that is erected at an edge of the bottom wall so as to extend upward toward the lower surface of the vehicle body (See Fig. 2).
Consider Claim 6, Maneck, as modified, discloses all of the features of the claimed invention, as described above, and further discloses wherein the cover member 

Consider Claim 7, Maneck, as modified, discloses all of the features of the claimed invention, as described above, and further discloses wherein the cover member (11) is disposed at a higher level than a lower end of a rocker flange (8) that is provided on the lower surface of the vehicle body (Fig. 2).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maneck (3,608,957) in view of Okada (2008/0238019) and further in view of Hilfiker (2,604,335).
Consider Claims 9 and 10, Maneck, as modified, discloses all of the features of the claimed invention, as described above, but does not disclose further comprising a sub-step that is disposed under the door opening in a state of being fixed to the vehicle body, wherein the cover member has the housing space together with the lower surface of the vehicle body and a lower surface of the sub-step.
Hilfiker discloses a sub-step (14) that is disposed under the door opening in a state of being fixed to the vehicle body (10), wherein the cover member (20) has the housing space together with the lower surface of the vehicle body and a lower surface of the sub-step (14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maneck by further providing a sub-step as claimed in order to provide adequate access to the door opening on vehicles with higher door openings.
Allowable Subject Matter
Claims 3-5, 8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the invention described in Claims 1 and 2, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a seal member that is interposed between the peripheral wall and the lower surface of the vehicle body as required by Claim 3 or a sloping surface that slopes downward while extending from a vehicle front side toward a vehicle rear side is provided at a vehicle front-side part of the peripheral wall provided at a front end portion of the cover member as required by Claim 4.
Claims 5 8 and 11 depend from Claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618